Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 04/01/2021 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claims 34 and 47 that the combination of Juengling, Asahara, and Surthi prior art, does not teach the limitation of the “a conductive beam elevationally below the channel region and comprising no portion of any gate structure.”
In response to this argument, the Examiner directs the applicant’s attention to Juengling prior art, which clearly teaches a conductive beam (40/38) elevationally (in its height located) below the channel region (27) and comprising no portion of any gate structure (64/66/63) (note: no gate structure 64/66/63 located around the height of conductive beam 40/38. note: a portion of dielectric layer 62 which is formed between the gate electrode and semiconductor layer (channel region 27) is conventionally called a gate dielectric layer. This means a portion of the dielectric layer 62 which is formed between the gate electrode 64/66 and conductive beam 38/40 not considered as a gate dielectric layer) (see Juengling, Figs.1 and 14 as shown below and ¶ [0023]- ¶ [0024]).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Juengling, Asahara, and Surthi prior art reference does meet all the limitation in claims 34 and 47.
Specification	
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 34 recites the limitation "comprising no portion of any gate structure" in line 24.  The meaning of the claim term is indefinite because the claim term is not used or defined in the specification.
Note: any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34- 39, 45, 47-48, 50- 52, 54- 58, 68, 70-74, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Juengling (U.S. 2012/0126884 A1, hereinafter refer to Juengling) in view of Asahara (U.S. 2012/0241761 A1, hereinafter refer to Asahara) and Surthi et al. (U.S. 2012/0329274 A1, hereinafter refer to Surthi).
Regarding Claim 34: Juengling discloses an apparatus (see Juengling, Figs.1 and 14 as shown below and ¶ [0002]) comprising: 

    PNG
    media_image1.png
    319
    548
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    418
    783
    media_image2.png
    Greyscale

a plurality of finFETs, wherein each of the finFETs comprises a gate (64/66), a first pedestal (12) serving as a first source/drain region (16/23/25), a second pedestal (12) serving as a second source/drain region (16/23/25) and a trough defining a channel region (27) between the first and second source/drain region (16/23/25) (see Juengling, Figs.1 and 14 as shown above, ¶ [0017], and ¶ [0015]); 
40/38) elevationally (in its height located) below the channel region (27) and comprising no portion of any gate structure (64/66/63) (note: no gate structure 64/66/63 located around the height of conductive beam 40/38. note: a portion of dielectric layer 62 which is formed between the gate electrode and semiconductor layer (channel region 27) is conventionally called a gate dielectric layer. This means a portion of the dielectric layer 62 which is formed between the gate electrode 64/66 and conductive beam 38/40 not considered as a gate dielectric layer) (see Juengling, Figs.1 and 14 as shown above and ¶ [0023]- ¶ [0024]); and
a layer of dielectric material (36/a portion of layer 62 which is directly contacting conductive beam 40/38. note layer 36 and 62 are formed from the same material such as oxide) entirely surrounding the conductive beam (38/40) (see Juengling, Figs.1 and 14 as shown above, ¶ [0022], and ¶ [0031]).
Juengling is silent upon explicitly disclosing an integral layer of dielectric material wherein a layer of dielectric material comprising a single homogenous composition and surrounding the conductive beam.
Before effective filing date of the claimed invention the disclosed layer of dielectric material comprising a single homogenous composition and surrounding the conductive beam were known in order to insulate the conductive beam from the substrate. 
For support see Asahara, which teaches wherein a layer of dielectric material (15) comprising a single homogenous composition and surrounding the conductive beam (20) (see Asahara, Fig.1 as shown below).

    PNG
    media_image3.png
    443
    471
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Juengling and Asahara to enable a layer of dielectric material (15) comprising a single homogenous composition and surrounding the conductive beam (20) as taught by Asahara in order to insulate the conductive beam from the substrate (see Asahara, Fig.1 as shown above).  
Note: a claimed integral dielectric material is not sufficient by itself to patentably distinguish over an otherwise old separable dielectric material unless there are new or unexpected results. See MPEP §2144.04.V
The modification of Juengling is silent upon explicitly disclosing wherein at least one bitline, wherein the at least one bitline extends to interconnect the first source/drain region of the plurality of finFETs to each other, wherein the at least one bitline 
a plurality of storage devices;
a plurality of contact plugs, wherein each of the plurality of contact plugs intervenes between an associated one of the plurality of storage devices and an associated one of the second source/drain region of the plurality of finFETs, wherein the each of the contact plugs comprises the first conductive material that is used in each of the plurality of second portions of the at least one bitline.
Before effective filing date of the claimed invention the disclosed structure were known in order to reduce the size of the memory cells, and provide an easier approach to form digit lines and cell contacts.
For support see Surthi, which teaches wherein at least one bitline, (32) wherein the at least one bitline (32) extends to interconnect the first source/drain region (24/26) of the plurality of finFETs to each other, wherein the at least one bitline (32) comprises a plurality of first portions and a plurality of second portions, wherein each of the plurality of first portions is in contact with an associated one of the first source/drain region (24) of the plurality of finFETs, wherein each of the plurality of second portion intervenes between corresponding adjacent two of the plurality of first portions, and wherein each the plurality of second portions comprises a first conductive material (see Surthi, Figs.11 and 14 as shown below, ¶ [0005] - ¶ [0006], and ¶ [0019]);
capacitor/46) (see Surthi, Figs.11 and 14 as shown below, ¶ [0005] - ¶ [0006], and ¶ [0030]);
a plurality of contact plugs,(32) wherein each of the plurality of contact plugs (32) intervenes between an associated one of the plurality of storage devices (46) and an associated one of the second source/drain region (24/26) of the plurality of finFETs, wherein the each of the contact plugs (32) comprises the first conductive material that is used in each of the plurality of second portions of the at least one bitline (32) (see Surthi, Figs.11 and 14 as shown below, ¶ [0005] - ¶ [0006], and ¶ [0019]).

    PNG
    media_image4.png
    649
    941
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Juengling, Asahara, and Surthi to enable at least one bitline (32) to extends to interconnect the first 24/26) of the plurality of finFETs to each other and the plurality of storage devices (capacitor/46) to be formed on bitline (32) and to enable the plurality of contact plugs (32) intervenes between an associated one of the plurality of storage devices (46) and an associated one of the second source/drain region (24/26) of the plurality of finFETs as taught by Surthi in order to reduce the size of the memory cells, and provide an easier approach to form digit lines and cell contacts (see Surthi, Figs.11 and 14 as shown above, ¶ [0005] - ¶ [0006], and ¶ [0030]).   
Regarding Claim 35: Juengling as modified teaches an apparatus as set forth in claim 34 as above. The combination of Juengling and Surthi further teaches wherein each of the plurality of first portions of the at least one bitline (32/TiN, W, Ti, WN, polysilicon or combinations) comprises the first conductive material that is used in each of the plurality of second portions of the at least one bitline and each of the plurality of contact plugs (32) (see Surthi, Figs.11 and 14 as shown above and ¶ [0019]).
Regarding Claim 36: Juengling as modified teaches an apparatus as set forth in claim 35 as above. The combination of Juengling and Surthi further teaches wherein each of the plurality of first portions of the at least one bitline (32/ TiN, W, Ti, WN, polysilicon or combinations), each of the second portions of the at least one bitline and each of the contact plugs (32) further comprise a second material, and wherein the first and second material are stacked with each other to provide a stacked conductive material (see Surthi, Figs.11 and 14 as shown above and ¶ [0019]).
Regarding Claim 37: Juengling as modified teaches an apparatus as set forth in claim 36 as above. The combination of Juengling and Surthi further teaches wherein 32/ TiN, W, Ti, WN, polysilicon or combinations) further comprises a third conductive material, and wherein the third conductive material is between the stacked conductive material of an associated one of the plurality of contact plug (32) and an associate one of the storage devices (46) (see Surthi, Figs.11 and 14 as shown above and ¶ [0019]).
Regarding Claim 38: Juengling as modified teaches an apparatus as set forth in claim 34 as above. The combination of Juengling and Surthi further teaches wherein the at least one wordline (64/66) further comprises  a plurality of wordlines, (63/66) wherein each of the plurality of wordlines (63/66) being between corresponding adjacent two of the plurality of finFETs to overlap the channel region (27) of at least one of the corresponding adjacent two of the plurality of finFETs with an intervention of gate dielectric material (36) (see Juengling, Figs.1 and 14 as shown above). 
Regarding Claim 39: Juengling as modified teaches an apparatus as set forth in claim 38 as above. The combination of Juengling and Surthi further teaches wherein the at least one bitline (32/CL) crosses over each of the wordlines (22) separately therefrom (see Surthi, Figs.7-8, ¶ [0016], and ¶ [0026]).
Regarding Claim 45: Juengling as modified teaches an apparatus as set forth in claim 34 as above. The combination of Juengling and Surthi further teaches wherein the conductive beam (38/40) is a passive structure (see Juengling, Figs.1 and 14 as shown above). 
Regarding Claim 47: Juengling an apparatus (see Juengling, Fig.1 as shown above, Fig.14 as shown above, and ¶ [0002]) comprising:
64/66) extending along a first direction (see Juengling, Figs.1 and 14 as shown above);
gate dielectric material (62/note: a portion of dielectric layer 62 which is formed between the gate electrode and semiconductor layer (channel region 27) is conventionally called a gate dielectric layer. This means a portion of the dielectric layer 62 which is formed between the gate electrode 64/66 and conductive beam 38/40 not considered as a gate dielectric layer) surrounding the conductive wordline (64/66) (see Juengling, Figs.1 and 14 as shown above); 
a rail of semiconductor material extending along the conductive wordline (64/66), the conductive wordline (64/66) supporting the rail (see Juengling, Figs.1 and 14 as shown above);
fins (12) defined in the rail of semiconductor material, each fin (12) having a first pedestal, a second pedestal, and a trough between the first and second pedestals (see Juengling, Figs.1 and 14 as shown above);
a conductive beam (38/40) extending beneath the conductive wordline (64/66) and comprising no portion of any gate or wordline structure (64/66/63) (note: no gate structure 64/66/63 located around the height of conductive beam 40/38. note: a portion of dielectric layer 62 which is formed between the gate electrode and semiconductor layer (channel region 27) is conventionally called a gate dielectric layer. This means a portion of the dielectric layer 62 which is formed between the gate electrode 64/66 and conductive beam 38/40 not considered as a gate dielectric layer) (see Juengling, Figs.1 and 14 as shown above and ¶ [0023]- ¶ [0024]); and   
36/a portion of layer 62 which is directly contacting conductive beam 40/38. note layer 36 and 62 are formed from the same material such as oxide) entirely surrounding the conductive beam (38/40), the layer of the dielectric material (36/62) is below and against the gate dielectric material (62) (note: a portion of dielectric layer 62 which is formed between the gate electrode and semiconductor layer (channel region 27) is conventionally called a gate dielectric layer. This means a portion of the dielectric layer 62 which is formed between the gate electrode 64/66 and conductive beam 38/40 not considered as a gate dielectric layer) (see Juengling, Figs.1 and 14 as shown above and ¶ [0023]- ¶ [0024]). 
Note: applicant argues about the function of wordline; however, applicant does not explicitly disclose the structural difference between the claimed wordline and the prior art wordline. Hence, a functional limitation is an inherent characteristic of the prior art and a prima case of obviousness has been established. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).
Juengling is silent upon explicitly disclosing an integral layer of dielectric material wherein a layer of dielectric material comprising a single homogenous composition and surrounding the conductive beam.
Before effective filing date of the claimed invention the disclosed layer of dielectric material comprising a single homogenous composition and surrounding the conductive beam were known in order to insulate the conductive beam from the substrate.
15) comprising a single homogenous composition and surrounding the conductive beam (20) (see Asahara, Fig.1 as shown above).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Juengling and Asahara to enable a layer of dielectric material (15) comprising a single homogenous composition and surrounding the conductive beam (20) as taught by Asahara in order to insulate the conductive beam from the substrate (see Asahara, Fig.1 as shown above). 
The modification of Juengling is silent upon explicitly disclosing wherein digit lines electrically coupled with the second pedestals;  
charge-storage devices electrically coupled with the first pedestals. 
Before effective filing date of the claimed invention the disclosed structure were known in order to reduce the size of the memory cells, and provide an easier approach to form digit lines and cell contacts.
For support see Surthi, which teaches digit lines (32) electrically coupled with the second pedestals (see Surthi, Figs.11 and 14 as shown above, ¶ [0005] - ¶ [0006], and ¶ [0019]); 
charge-storage devices (46/capacitor) electrically coupled with the first pedestals (see Surthi, Figs.11 and 14 as shown above, ¶ [0005] - ¶ [0006], and ¶ [0030]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Juengling, Asahara, and Surthi to enable the digit lines (32) electrically coupled with the second 46/capacitor) electrically coupled with the first pedestals as taught by Surthi in order to reduce the size of the memory cells, and provide an easier approach to form digit lines and cell contacts (see Surthi, Figs.11 and 14 as shown above, ¶ [0005] - ¶ [0006], and ¶ [0030]).  
Regarding Claim 48: Juengling as modified teaches an apparatus as set forth in claim 47 as above. The combination of Juengling and Surthi further teaches wherein the conductive beam (38/40) comprises a conductive material (38) different from the conductive material of the conductive wordline (63) (see Juengling, Figs.1 and 14 as shown above, ¶ [0023]- ¶ [0024], ¶ [0032], and ¶ [0038]).
Regarding Claim 50: Juengling as modified teaches an apparatus as set forth in claim 47 as above. The combination of Juengling and Surthi further teaches wherein the conductive wordline (63) is one of a pair of conductive wordlines formed on opposing sides of the rail of semiconductor material (see Juengling, Figs.1 and 14 as shown above).
Regarding Claim 51: Juengling as modified teaches an apparatus as set forth in claim 47 as above. The combination of Juengling and Surthi further teaches wherein the rail of semiconductor material has a doped upper region and wherein said doped upper region becomes first source/drain regions (16/23/25) in the first pedestals and second source/drain regions in the second pedestals (see Juengling, Figs.1 and 14 as shown above).
Regarding Claim 52: Juengling as modified teaches an apparatus as set forth in claim 47 as above. The combination of Juengling and Surthi further teaches wherein the 38/40) is a passive structure (see Juengling, Figs.1 and 14 as shown above).
Regarding Claim 54: Juengling as modified teaches an apparatus as set forth in claim 47 as above. The combination of Juengling and Surthi further teaches wherein the layer of the dielectric material (36/62) comprises a first portion and a second portion discrete from the first portion (see Juengling, Figs.1 and 14 as shown above).
Regarding Claim 55: Juengling as modified teaches an apparatus as set forth in claim 54 as above. The combination of Juengling and Surthi further teaches wherein the first portion of the layer of the dielectric material (36/62) comprises a container receiving the conductive beam (38/40) (see Juengling, Figs.1 and 14 as shown above).
Regarding Claim 56: Juengling as modified teaches an apparatus as set forth in claim 54 as above. The combination of Juengling and Surthi further teaches wherein the first portion of the layer of the dielectric material (36/62) comprises a composition that is the same composition as the second portion of the layer of the dielectric material (36/62) (see Juengling, Figs.1 and 14 as shown above).
Regarding Claim 57: Juengling as modified teaches an apparatus as set forth in claim 54 as above. The combination of Juengling and Surthi further teaches wherein the first portion of the layer of the dielectric material (36/62) comprises a composition that is different from the composition of the second portion of the layer of the dielectric material (62) (see Juengling, Figs.1 and 14 as shown above).
Regarding Claim 58: Juengling as modified teaches an apparatus as set forth in claim 47 as above. The combination of Juengling and Surthi further teaches wherein the layer of the dielectric material (36/62) comprises a composition that is different from the 62) (see Juengling, Figs.1 and 14 as shown above).
Regarding Claim 68: Juengling as modified teaches an apparatus as set forth in claim 34 as above. The combination of Juengling, Asahara, and Surthi further teaches wherein the conductive beam (40/20) comprises a single layer structure of conductive material (see Juengling, Figs.1 and 14 as shown above and see Asahara, Fig.1 as shown above).  
Regarding Claim 70: Juengling as modified teaches an apparatus as set forth in claim 34 as above. The combination of Juengling, Asahara, and Surthi is silent upon explicitly disclosing wherein the second pedestal comprises a height shorter than a height of the first pedestal.  
However, the combination of Juengling, Asahara, and Surthi teaches wherein the second pedestal (12) comprises a height the same as a height of the first pedestal (12) (see Juengling, Figs.1 and 14 as shown above).  
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the height of the pedestal (12) through routine experimentation and optimization to obtain optimal or desired device performance because the height of the pedestal (12
Regarding Claim 71: Juengling as modified teaches an apparatus as set forth in claim 47 as above. The combination of Juengling, Asahara, and Surthi further teaches wherein the layer of the dielectric material (15) comprises a single layer structure of dielectric material (see Asahara, Fig.1 as shown above).  
Regarding Claim 72: Juengling as modified teaches an apparatus as set forth in claim 47 as above. The combination of Juengling, Asahara, and Surthi further teaches wherein the conductive beam (40/20) comprises a single layer structure of conductive material (see Juengling, Figs.1 and 14 as shown above and see Asahara, Fig.1 as shown above).  
Regarding Claim 73: Juengling as modified teaches an apparatus as set forth in claim 47 as above. The combination of Juengling, Asahara, and Surthi further teaches wherein the layer of the dielectric material (36/62) comprises silicon nitride (see Juengling, Figs.1 and 14 as shown above, ¶ [0016], and ¶ [0020]).
Regarding Claim 74: Juengling as modified teaches an apparatus as set forth in claim 47 as above. The combination of Juengling, Asahara, and Surthi is silent upon explicitly disclosing wherein the second pedestal comprises a height shorter than a height of the first pedestal.  
However, the combination of Juengling, Asahara, and Surthi teaches wherein the second pedestal (12) comprises a height the same as a height of the first pedestal (12) (see Juengling, Figs.1 and 14 as shown above).  
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the height of the pedestal (12) through routine experimentation and optimization to obtain optimal or 12) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 79: Juengling as modified teaches an apparatus as set forth in claim 47 as above. The combination of Juengling, Asahara, and Surthi further teaches wherein the conductive wordline comprises at least one of the following width dimensions: F/2, F/4 and F/6 (less than F, 3/4 F, or 1/2 F) wherein “F” is the minimum feature size of the lithographic process (see Juengling, Figs.1 and 14 as shown above and ¶ [0018]- ¶ [0019]). 
The combination of Juengling, Asahara, and Surthi teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width dimensions of the fin through routine experimentation and optimization to obtain optimal or desired device performance because the width dimensions of the fin is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Juengling (U.S. 2012/0126884 A1, hereinafter refer to Juengling), Asahara (U.S. 2012/0241761 A1, hereinafter refer to Asahara), and Surthi et al. (U.S. 2012/0329274 A1, hereinafter refer to Surthi) as applied to claim 39 above and further in view of Tanaka et al. (U.S. 2001/0001211 A1, hereinafter refer to Tanaka).
Regarding Claim 40: Juengling as modified teaches an apparatus as applied to claim 39 above. The combination of Juengling and Surthi further teaches wherein each of the storage devices comprises a capacitor (see Surthi, Figs.11 and 14 as shown above and ¶ [0030]); however, the combination of Juengling and Surthi is silent upon explicitly disclosing wherein the capacitor comprises a lower electrode coupled to an associated one of the contact plugs, an upper electrode and dielectric material between the lower and upper electrodes.
Before effective filing, date of the claimed invention the disclosed capacitor to comprise a lower electrode coupled to an associated one of the contact plugs, an upper electrode and dielectric material between the lower and upper electrodes in order to increase the capacitance of capacitor. 
For support see Tanaka, which teaches wherein the capacitor comprises a lower electrode (170a) coupled to an associated one of the contact plugs (57), an upper electrode (151) and dielectric material (150) between the lower (170a) and upper electrodes (151) (see Tanaka, Fig.1 and ¶ [0135]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Juengling, Asahara, Surthi, and Tanaka to enable the capacitor comprises a lower electrode (170a) coupled to an associated one of the contact plugs (57), an upper electrode (151) and dielectric material (150) between the lower (170a) and upper electrodes (151) as .  
Claims 46, 49, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Juengling (U.S. 2012/0126884 A1, hereinafter refer to Juengling), Asahara (U.S. 2012/0241761 A1, hereinafter refer to Asahara), and Surthi et al. (U.S. 2012/0329274 A1, hereinafter refer to Surthi) as applied to claims 34 and 47 above and further in view of Leslie (U.S. 2005/0164454 A1, hereinafter refer to Leslie).
Regarding Claim 46: Juengling as modified teaches an apparatus as applied to claim 34 above. The combination of Juengling and Surthi further teaches wherein the conductive beam (38/40) is metal (see Juengling, Figs.1 and 9 as shown above and ¶ [0024]); however, the combination of Juengling and Surthi is silent upon explicitly disclosing wherein the conductive beam is not a metal.
Before effective filing, date of the claimed invention the disclosed conductive beam were known to be formed from conductively-doped silicon material in order to reduce fabrication complexity to achieve fewer defects caused by complex fabrication techniques and to increase fabrication throughput and increase the resistance of conductive beam.
For support see Leslie, which teaches wherein the conductive beam (33) is not a metal (conductively-doped silicon) (see Leslie, Fig.9, ¶ [0029], and ¶ [0050]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filling date of the claimed invention to combine the teachings of Juengling, Asahara, Surthi, and Leslie to enable the know material as taught by Leslie In re Leshin, 125 USPQ 416. 
Regarding Claim 49: Juengling as modified teaches an apparatus as applied to claim 47 above. The combination of Juengling and Surthi is silent upon explicitly wherein the conductive wordline (63) comprises metal (see Juengling, Figs.1 and 14 as shown above and ¶ [0032]); however, the combination of Juengling and Surthi is silent upon explicitly wherein the conductive beam consists of conductively-doped silicon.
Before effective filing, date of the claimed invention the disclosed conductive beam were known to be formed from conductively-doped silicon material in order to reduce fabrication complexity to achieve fewer defects caused by complex fabrication techniques and to increase fabrication throughput and increase the resistance of conductive beam. 
For support see Leslie, which teaches wherein the conductive beam (33) consists of conductively-doped silicon (see Leslie, Fig.9, ¶ [0029], and ¶ [0050]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filling date of the claimed invention to combine the teachings of Juengling, Asahara, Surthi, and Leslie to enable the know material as taught by Leslie in order to reduce fabrication complexity to achieve fewer defects caused by complex In re Leshin, 125 USPQ 416. 
Regarding Claim 53: Juengling as modified teaches an apparatus as applied to claim 47 above. The combination of Juengling and Surthi further teaches wherein the conductive beam (38/40) is metal (see Juengling, Figs.1 and 9 as shown above and ¶ [0024]); however, the combination of Juengling and Surthi is silent upon explicitly disclosing wherein the conductive beam is a not a metal.
Before effective filing, date of the claimed invention the disclosed conductive beam were known to be formed from conductively-doped silicon material in order to reduce fabrication complexity to achieve fewer defects caused by complex fabrication techniques and to increase fabrication throughput and increase the resistance of conductive beam.
For support see Leslie, which teaches wherein the conductive beam (33) is a not a metal (conductively-doped silicon) (see Leslie, Fig.9, ¶ [0029], and ¶ [0050]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filling date of the claimed invention to combine the teachings of Juengling, Asahara, Surthi, and Leslie to enable the know material as taught by Leslie in order to reduce fabrication complexity to achieve fewer defects caused by complex fabrication techniques and to increase fabrication throughput and increase the In re Leshin, 125 USPQ 416. 
Claims 76 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Juengling (U.S. 2012/0126884 A1, hereinafter refer to Juengling), Asahara (U.S. 2012/0241761 A1, hereinafter refer to Asahara), and Surthi et al. (U.S. 2012/0329274 A1, hereinafter refer to Surthi) as applied to claims 34 and 47 above and further in view of Juengling (U.S. 2009/0206443 A1, hereinafter refer to Juengling ‘443).
Regarding Claim 76: Juengling as modified teaches an apparatus as applied to claim 34 above. The combination of Juengling, Asahara, and Surthi further teaches wherein the at least one wordline (63/64/66) comprises TiN, Ru, or other (see Juengling, Figs.1 and 14 as shown above and ¶ [0032]); however, The modification of Juengling is silent upon explicitly disclosing wherein the at least one wordline comprises titanium only.
Before effective filing date of the claimed invention the disclosed material were known as alternative material of TiN, Ru, or other for forming a gate structure.
For support see Juengling ‘443, which teaches wherein the at least one wordline (180) comprises titanium only (see Juengling ‘443, ¶ [0038]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of In re Leshin, 125 USPQ 416.
Regarding Claim 80: Juengling as modified teaches an apparatus as applied to claim 47 above. The combination of Juengling, Asahara, and Surthi further teaches wherein the conductive wordline (63/64/66) comprises TiN, Ru, or other (see Juengling, Figs.1 and 14 as shown above and ¶ [0032]); however, The modification of Juengling is silent upon explicitly disclosing wherein the conductive wordline comprises titanium only.
Before effective filing date of the claimed invention the disclosed material were known as alternative material of TiN, Ru, or other for forming a gate structure.
For support see Juengling ‘443, which teaches wherein the conductive wordline (180) comprises titanium only (see Juengling ‘443, ¶ [0038]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Juengling, Asahara, Surthi, and Juengling ‘443 to enable the known alternative gate material as taught by Juengling ‘443 in order to form a gate electrode, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin.
Claims 81, 85, 87, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Juengling (U.S. 2012/0126884 A1, hereinafter refer to Juengling) in view of Surthi et al. (U.S. 2012/0329274 A1, hereinafter refer to Surthi).
Regarding Claim 81: Juengling discloses an apparatus (see Juengling, Figs.1 and 14 as shown above and ¶ [0002]) comprising: 
a plurality of finFETs, wherein each of the finFETs comprises a gate (64/66), a first pedestal (12) serving as a first source/drain region (16/23/25), a second pedestal (12) serving as a second source/drain region (16/23/25) and a trough defining a channel region (27) between the first and second source/drain region (16/23/25) (see Juengling, Figs.1 and 14 as shown above, ¶ [0017], and ¶ [0015]); 
at least one wordline (64/66) supporting the plurality of the finFETs (see Juengling, Figs.1 and 14 as shown above);
a conductive beam (38/40) elevationally (in its height located) below the channel region (27) and comprising no portion of any gate structure (64/66/63) (note: no gate structure 64/66/63 located around the height of conductive beam 40/38. note: a portion of dielectric layer 62 which is formed between the gate electrode and semiconductor layer (channel region 27) is conventionally called a gate dielectric layer. This means a portion of the dielectric layer 62 which is formed between the gate electrode 64/66 and conductive beam 38/40 not considered as a gate dielectric layer) (see Juengling, Figs.1 and 14 as shown above and ¶ [0023]- ¶ [0024]).

a capacitor coupled to each of the second source/drain regions of the plurality of finFETs.
Before effective filing date of the claimed invention the disclosed structure were known in order to reduce the size of the memory cells, and provide an easier approach to form digit lines and cell contacts.
For support see Surthi, which teaches wherein at least one bitline (32) extends to interconnect the first source/drain regions (26) of the plurality of finFETs (see Surthi, Figs.11 and 14 as shown above, ¶ [0005] - ¶ [0006], and ¶ [0019]);
a capacitor (46) coupled to each of the second source/drain regions (24) of the plurality of finFETs (see Surthi, Figs.11 and 14 as shown above, ¶ [0005] - ¶ [0006], and ¶ [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Juengling and Surthi to enable at least one bitline (32) to extend to interconnect the first source/drain regions (26) of the plurality of finFETs and a capacitor (46) to be coupled to each of the second source/drain regions (24) of the plurality of finFETs as taught by Surthi in order to reduce the size of the memory cells, and provide an easier approach to form digit lines and cell contacts (see Surthi, Figs.11 and 14 as shown above, ¶ [0005] - ¶ [0006], and ¶ [0030]).   
Regarding Claim 85: Juengling as modified teaches an apparatus as applied to claim 81 above. The combination of Juengling and Surthi is silent upon explicitly 
However, the combination of Juengling, Asahara, and Surthi teaches wherein the second pedestal (12) comprises a height the same as a height of the first pedestal (12) (see Juengling, Figs.1 and 14 as shown above).  
Hence, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the height of the pedestal (12) through routine experimentation and optimization to obtain optimal or desired device performance because the height of the pedestal (12) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 87: Juengling as modified teaches an apparatus as applied to claim 81 above. The combination of Juengling and Surthi further teaches wherein the capacitors (46) comprise first and second electrodes (32), the second electrodes (32) being directly over the first source/drain regions (24/26) of the plurality of finFETs (see Surthi, Figs.11 and 14 as shown above).
Regarding Claim 89: Juengling as modified teaches an apparatus as applied to claim 81 above. The combination of Juengling and Surthi further teaches wherein the capacitors (46) comprise first electrodes (32.
Claims 82- 84 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Juengling (U.S. 2012/0126884 A1, hereinafter refer to Juengling) and Surthi et al. (U.S. 2012/0329274 A1, hereinafter refer to Surthi) as applied to claim 81 above and further in view of Juengling (U.S. 2009/0206443 A1, hereinafter refer to Juengling ‘443).
Regarding Claims 82, 83, 84, 86: Juengling as modified teaches an apparatus as applied to claim 81 above. The combination of Juengling and Surthi further teaches wherein the conductive wordline (63/64/66) comprises TiN, Ru, or other (see Juengling, Figs.1 and 14 as shown above and ¶ [0032]); however, The modification of Juengling is silent upon explicitly disclosing wherein the conductive beam is not a metal (as claimed in claim 82); 
wherein the conductive beam comprises conductively-doped semiconductor material (as claimed in claim 83);
wherein the conductive beam comprises of conductively-doped silicon (as claimed in claim 84);
wherein the at least one wordline comprises titanium only (as claimed in claim 86).
Before effective filing date of the claimed invention the disclosed material were known as alternative material of TiN, Ru, or other for forming a gate structure. 
For support see Juengling ‘443, which teaches wherein the conductive beam is not a metal (doped polysilicon) (as claimed in claim 82) (see Juengling ‘443, ¶ [0038]);
wherein the conductive beam comprises conductively-doped semiconductor material (doped polysilicon) (as claimed in claim 83) (see Juengling ‘443, ¶ [0038]);
doped polysilicon) (as claimed in claim 84) (see Juengling ‘443, ¶ [0038]);
wherein the at least one wordline comprises titanium only (as claimed in claim 86) (see Juengling ‘443, ¶ [0038]). 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Juengling, Surthi, and Juengling ‘443 to enable the known alternative gate material as taught by Juengling ‘443 in order to form a gate electrode, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Juengling (U.S. 2012/0126884 A1, hereinafter refer to Juengling) and Surthi et al. (U.S. 2012/0329274 A1, hereinafter refer to Surthi) as applied to claim 81 above and further in view of Hirota (U.S. 2012/0061800 A1, hereinafter refer to Hirota).
Regarding Claims 88: Juengling as modified teaches an apparatus as applied to claim 81 above. The combination of Juengling and Surthi is silent upon explicitly disclosing wherein the capacitors comprise a dielectric between first and second electrodes, the dielectric being directly over the first source/drain regions of the plurality of finFETs.
Before effective filing date of the claimed invention the disclosed capacitors were known to comprise a dielectric between first and second electrodes, the dielectric 
For support see wherein the capacitors (Cap) comprise a dielectric (114) between first and second electrodes (113/115/107), the dielectric (114) being directly over the first source/drain regions (108) of the plurality of finFETs (see Hirota, Fig.9, ¶ [0029], and ¶ [0123]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Juengling, Surthi, and Hirota to enable the dielectric (114) between first and second electrodes (113/115/107), the dielectric (114) being directly over the first source/drain regions (108) of the plurality of finFETs as taught by Hirota in order to increase of the capacitance step of the combination of Juengling and Surthi to be performed according to the teachings of Hirota because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed dielectric (114) between first and second electrodes (113/115/107) step of the combination of Juengling and Surthi and art recognized suitability for increasing of the capacitance has been recognized to be motivation to combine.   MPEP § 2144.07.
Conclusion
47.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BITEW A DINKE/Primary Examiner, Art Unit 2896